UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 Teddy-Lawrence,                               )
                                               )
                      Plaintiff,               )
                                               )
               v.                              )   Civil Case No. 10-1786 (RJL)
                                               )
 State of Michigan Inc. et ai.,                )
                                               )
                      Defendants.              )

                               MEMORANDUM ORDER

       Plaintiff, who identifies himself as "Teddy-Lawrence .. From the family of

[Boniecki]," filed a pro se civil complaint on October 21, 2010, against the State of

Michigan, the County of Macomb, and the City of Roseville-all of which he refers to as

incorporated entities-and a number of individual defendants. For the following reasons,

the complaint is DISMISSED without prejudice.

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain

a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement showing that the pleader is entitled to relief, and a demand for

judgment for the relief the pleader seeks to obtain. Fed. R. Civ. P. 8(a). The purpose of

the minimum standard of Rule 8 is to give fair notice to the defendants of the claim being

asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D.

497,498 (D.D.C. 1977).
        The Court is mindful that complaints filed by pro se litigants are held to less

stringent standards than formal pleadings drafted by lawyers. See Haines v. Kerner, 404

u.s. 519, 520 (1972).    Having reviewed plaintiffs complaint, however, the Court cannot

discern which claims are made against the various defendants and on what basis. Plaintiff

alleges that he is "a living soul" that was the victim of unspecified fraud, constitutional

violations, and "Plunder." He quotes unrelated portions of the   u.s. Code and references
congressional acts against communist takeovers. As drafted, the complaint fails to

comply with Rule 8(a). It simply does not contain a short and plain statement of ~

claim showing that the plaintiff is entitled to relief. Accordingly, it is, this «day of

October, 2010, hereby

        ORDERED that the case is dismissed without prejudice pursuant to Rule 8(a); and

it is further

        ORDERED that the Clerk, in addition to electronic notice, shall mail a paper copy

of this Order to plaintiff at his address of record.

        SO ORDERED.



                                                                        ct Judge




                                               2